Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-118624 on Form S-8 of Cimetrix, Inc. and Subsidiary of our report dated April 1, 2013, relating to our audit of the consolidated financial statements which appear in this Annual Report on Form 10-K of Cimetrix, Inc. and Subsidiary for the years ended December 31, 2012 and 2011. /s/ HJ & Associates, LLC HJ & Associates, LLC Salt Lake City, Utah April 1, 2013
